
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8



SEPARATION AGREEMENT AND RELEASE


        This Separation Agreement and Release (the "Agreement") is between
VYYO INC. ("Vyyo") and MICHAEL CORWIN ("Mr. Corwin"). The terms "Michael Corwin"
and "Mr. Corwin" include Michael Corwin and any of his heirs, executors,
beneficiaries and assigns. The terms "Vyyo Inc." and "Vyyo" include all
affiliates, subsidiaries, predecessor and successor corporations of Vyyo Inc.,
and any of its present, former and future stockholders, agents, officers,
directors and employees. This Agreement shall be effective on the date which is
eight days after it is signed by both parties (the "Effective Date").


RECITALS


•    Mr. Corwin has been employed by Vyyo pursuant to that Employment Agreement
dated January 1, 2000, as amended by that letter dated May 13, 2005
(collectively the "Employment Agreement").

•    Mr. Corwin and Vyyo agree that the Employment Agreement is hereby
terminated on and as of January 31, 2005 (the "Termination Date").

•    Even though Mr. Corwin has made no claims against Vyyo, Mr. Corwin and Vyyo
desire to resolve any and all claims and potential claims Mr. Corwin may have
against Vyyo.

        ACCORDINGLY, the parties agree as follows:

        1.    Termination of Employment.    

        (a)   Except as set forth herein, Mr. Corwin's employment with Vyyo
shall terminate on the Termination Date.

        (b)   As of the Termination Date, and except as provided herein,
Mr. Corwin's duties at Vyyo shall cease. Effective as of that date Mr. Corwin
shall also cease to be a director, officer, or employee, as applicable, of Vyyo
(except as provided in this Agreement) and any Vyyo subsidiaries of which he is
a director, officer, or employee.

        2.    Separation Consideration and Consultancy Engagement.    

        (a)    Severance.    On the Effective Date, or as soon as practicable
thereafter, Vyyo will pay to Mr. Corwin as severance the amount of One Hundred
Twenty Five Thousand Dollars ($125,000.00), which amount constitutes six
(6) month's salary, subject to applicable tax withholding and in accordance with
Vyyo's usual payroll practices.

        (b)    Reimbursable Expenses.    To the extent Mr. Corwin has not
already done so, Mr. Corwin will promptly submit to Vyyo, and Vyyo will promptly
reimburse Mr. Corwin for, all of Mr. Corwin's business expenses (incurred
consistent with Vyyo's policies in effect on the Termination Date) attributable
to the period on or before the Termination Date.

        (c)    Consultancy Engagement.    Commencing February 1, 2006 and
continuing until January 31, 2007 (the "Consulting Period"), Mr. Corwin shall be
engaged by Vyyo as a consultant to perform such services as shall be agreed to,
in writing, by and between Vyyo and Mr. Corwin. In consideration of Mr. Corwin's
consulting services hereunder, Vyyo shall pay to Mr. Corwin One Thousand Two
Hundred Ninety Five and Fifty-five Hundredths Dollars ($1,295.55) per month,
constituting the cost of health insurance premiums for the Consulting Period
(which amount may be paid directly to the health insurance provider in Vyyo's
sole discretion), subject to applicable tax and in accordance with Vyyo's usual
payroll practices.

1

--------------------------------------------------------------------------------






        (d)    Options Status.    The vesting of 79,168 of Mr. Corwin's
outstanding stock options (being the options remaining unvested as of
January 31, 2006 from grant nos. 923 and 924) shall be accelerated, so that,
when combined with his other vested options, as of the Termination Date
Mr. Corwin shall hold fully-vested options to purchase 337,617 shares of Vyyo
common stock (the "Vested Options"). The vesting of all remaining outstanding
options held by Mr. Corwin shall immediately cease, and Mr. Corwin shall forfeit
any and all rights to such options. For the avoidance of doubt, Mr. Corwin will
be allowed to exercise the Vested Options (and only the Vested Options) as set
forth above no later than ninety (90) days after the last day of the Consulting
Period. In the event of any inconsistency between any Stock Option Agreement and
this Agreement, the provisions of this Agreement shall control.

        3.    Employee Proprietary Information and Inventions
Agreement.    Mr. Corwin acknowledges that he is bound by the Employee
Proprietary Information and Inventions Agreement executed in connection with
Mr. Corwin's commencement of employment, and as a result of such employment with
Vyyo Mr. Corwin had access to Vyyo's proprietary information and trade secrets.
Mr. Corwin shall hold all such proprietary information and trade secrets in
strictest confidence and shall not make use of such proprietary information and
trade secrets on behalf of anyone. Mr. Corwin further confirms that he has
delivered to Vyyo all documents and data of any nature containing or pertaining
to such proprietary information and trade secrets and that he has not taken with
him any such documents or data or any reproduction thereof.

        4.    Release.    Except as set forth in the second paragraph of this
Section, Mr. Corwin and Vyyo (each, a "Releasing Party") hereby completely
release and forever discharge the other party hereto (a "Released Party") from
any and all claims, rights, demands, actions, obligations, liabilities and
causes of action of every kind and character, known or unknown, mature or
unmatured, which the Releasing Party may now have or has ever had, whether based
on tort, contract (express or implied), or any federal, state or local law,
statute or regulation (collectively, the "Released Claims"). Released Claims
shall include all statutory, common law, constitutional and other claims,
including but not limited to: any claims arising under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. Section 1981, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act, the California Fair Employment and
Housing Act, the California Labor and Civil Codes, the California Constitution,
the Federal Rehabilitation Act of 1973, the Federal Family and Medical Leave
Act, the California Family Rights Act, the federal Worker Adjustment and
Retraining Notification Act, the California Worker Adjustment and Retraining
Notification Act as well as any claims asserting wrongful or constructive
termination or discharge; discrimination; retaliation; harassment; breach of
contract, express or implied; breach of the covenant of good faith and fair
dealing, express or implied; defamation; misrepresentation; fraud; negligent or
intentional infliction of emotional distress; any claims under federal, state or
municipal statute or ordinance; or any other claim of any sort. Released Claims
also shall include, but not be limited to, claims for wages or other
compensation, severance pay, bonuses, sick leave, vacation pay, life or health
insurance or any other fringe benefit. The Releasing Party likewise releases the
Released Party from any and all obligations for attorneys' fees incurred in
regard to the above claims or otherwise.

        Notwithstanding the foregoing, Released Claims shall not include:
(a) any claims based on obligations created by or reaffirmed in this Agreement;
(b) any claims based on any indemnification obligations created by or reaffirmed
in any indemnification agreement between the parties hereto, in the Bylaws or
Certificate of Incorporation of Vyyo, or under applicable state laws and
regulations; or (c) any claims, rights, demands, actions, obligations,
liabilities and causes of action of every kind and character which Vyyo has or
may have in the future as a result of the gross negligence or willful misconduct
of Mr. Corwin. Moreover, the release in this Agreement shall not interfere with
Mr. Corwin's ability to participate in any manner in an investigation,
proceeding or hearing conducted by the federal Equal Employment Opportunity
Commission.

2

--------------------------------------------------------------------------------




        5.    Release Applies to All Unknown or Unanticipated Damages.    The
parties agree as further consideration and inducement for this compromise
settlement that this Agreement shall apply to all unknown and unanticipated
damages, including all future claims or causes of action which may be alleged as
a result of all acts and omissions in any way related to Mr. Corwin's employment
with Vyyo, or otherwise, subject to the exclusions from the definition of
Released Claims set forth in Section 4 above.

        6.    Section 1542 Waiver.    The parties understand and agree that the
Released Claims include not only claims presently known to the Releasing Party,
but also include all unknown and unanticipated claims, rights, demands, actions,
obligations, liabilities and causes of action of every kind and character that
would otherwise come within the scope of the Released Claims as described in
this Agreement. The Releasing Party understands that he or it may hereafter
discover facts different from what he or it now believes to be true, which if
known could have materially affected this Agreement, but he or it nevertheless
waives any claims or rights based on different or additional facts. The
Releasing Party knowingly and voluntarily waives any and all rights or benefits
that he or it may now have, or in the future may have, under the terms of
Section 1542 of the California Civil Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

        The only Released Claims not waived and released under this Section are
those concerning health insurance continuation benefits under COBRA, accrued but
unpaid paid-time-off and vested retirement benefits, if any exist.

        7.    Confidentiality.    The parties understand and agree that this
Agreement and each of its terms, and the negotiations surrounding it, are
confidential and shall not be disclosed by Mr. Corwin or Vyyo to any entity or
person other than attorneys or tax advisors, for any reason, at any time,
without the prior written consent of the other party, unless required by law.
Any party violating this Section shall pay to the other party the sum of Five
Thousand Dollars ($5,000) for each violation by him or it of the obligations of
this Section. Because the injury resulting from such a violation would be
impractical or extremely difficult to ascertain or estimate, this sum is agreed
upon as liquidated damages and is intended as compensation for this injury and
not as a penalty. The liquidated damages provided by this Section shall be in
addition to any other available remedy, and not in lieu thereof.

        8.    Covenant Not to Sue.    The Releasing Party shall not sue or
initiate against the Released Party any compliance review, action or proceeding,
or participate in the same, individually or as a member of a class, under any
contract (express or implied), or any federal, state or local law, statute or
regulation pertaining in any manner to the Released Claims.

        9.    Nonadmission.    The parties understand and agree that this is a
compromise settlement of potential disputed claims and that the furnishing of
the consideration for this Agreement shall not be deemed or construed at any
time or for any purpose as an admission of liability by Vyyo. The liability for
any and all claims is expressly denied by Vyyo.

        10.    Amendments.    This Agreement may not be amended except by an
instrument in writing, signed by each of the parties.

        11.    Assignment.    The parties hereto agree that they will not
assign, sell, transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any rights or obligations under this
Agreement. Any such purported assignment, transfer or delegation shall be null
and void. The parties hereto represent that they have not previously assigned or
transferred any claims or rights released by them pursuant to this Agreement.
Subject to the foregoing, this Agreement shall

3

--------------------------------------------------------------------------------




be binding upon and shall inure to the benefit of the parties and their
respective heirs, successors, attorneys and permitted assigns. In particular,
any payments to be made hereunder to Mr. Corwin shall be paid to his heirs in
the event of his death. This Agreement also shall inure to the benefit of any
Released Party. This Agreement shall not benefit any other person or entity
except as specifically enumerated in this Agreement.

        12.    Return of Vyyo Property.    Mr. Corwin acknowledges that any and
all computer (including applicable software licenses), telephone and other
similar equipment provided to him by Vyyo are the property of Vyyo and, unless
otherwise provided in writing, will be returned to Vyyo immediately upon
termination of the Consulting Period.

        13.    Integration.    The parties understand and agree that the
preceding Sections recite the sole consideration for this Agreement; that no
representation or promise has been made by Mr. Corwin or Vyyo concerning the
subject matter of this Agreement, except as expressly set forth in this
Agreement; and that all agreements and understandings between the parties
concerning the subject matter of this Agreement are embodied and expressed in
this Agreement. This Agreement shall supersede all prior or contemporaneous
agreements and understandings between Mr. Corwin and Vyyo whether written or
oral, express or implied, including without limitation, the Employment
Agreement. Without limiting the generality of the foregoing, the parties
acknowledge and agree that the Employment Agreement is hereby terminated as of
the Effective Date and is of no further force or effect.

        14.    Severability.    If any provision of this Agreement, or its
application to any person, place or circumstance, is held by an arbitrator or a
court of competent jurisdiction to be invalid, unenforceable or void, such
provision shall be enforced to the greatest extent permitted by law, and the
remainder of this Agreement and such provision as applied to other persons,
places and circumstances shall remain in full force and effect.

        15.    Attorneys' Fees.    In any legal action, arbitration or other
proceeding brought to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys' fees and
costs.

        16.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the law of the State of California, without regard
to or application of its conflicts of law principles.

        17.    Interpretation.    This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any party. By way
of example and not limitation, this Agreement shall not be construed in favor of
the party receiving a benefit nor against the party responsible for any
particular language in this Agreement. Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.

        18.    Enforcement by Arbitration.    All claims that are in any way
related to the subject matter, interpretation, application or alleged breach of
this Agreement ("Arbitrable Claims") shall be resolved by binding arbitration.
Arbitration of Arbitrable Claims shall be in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association, as amended, and as augmented by this Agreement. Arbitration shall
be final and binding upon the parties and shall be the exclusive remedy for all
Arbitrable Claims. Either party may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit or administrative action
in any way related to any Arbitrable Claim. The Federal Arbitration Act shall
govern the interpretation and enforcement of this Section. The parties hereby
waive any rights they may have to trial by jury in regard to Arbitrable Claims,
including without limitation any right to trial by jury as to the making,
existence, validity or enforceability of the agreement to arbitrate. Any
arbitration award shall include a statement explaining the reasons and basis for
the award.

4

--------------------------------------------------------------------------------




        19.    Knowing Consent to Agreement.    The parties acknowledge that
(a) they have had the opportunity to consult counsel in regard to this
Agreement; (b) they have read and understand the Agreement and are fully aware
of its legal effect; and (c) they are entering into this Agreement freely and
voluntarily, and based on each party's own judgment and not on any
representations or promises made by the other party, other than those contained
in this Agreement.

        20.    Non-Disparagement.    The parties agree not to disparage or make
any untrue statement about each other to any third party.

        21.    Older Workers Benefit Protection Act.    Mr. Corwin acknowledges
that (a) he is advised to consult with counsel before signing this Agreement,
(b) if he is 40 years of age or older, he may have at least 21 days to consider
this Agreement before signing it (although he may elect to waive any portion of
this consideration period if he wishes to do so), and (c) if he is 40 years of
age or older, he has seven days to revoke this Agreement after signing it (and
this revocation period may not be waived). To be effective, a revocation must be
in writing, delivered to Andrew Fradkin, General Counsel, Vyyo Inc., 4015
Miranda Avenue, 1st Floor, Palo Alto, California 94304, within the applicable
revocation period, or sent to Vyyo, at such address, by certified mail, return
receipt requested, postmarked within the applicable revocation period. If
Mr. Corwin exercises his right of revocation under this Section, Vyyo will have
the right to terminate this Agreement in its entirety.

Dated: January 27, 2006   Dated: January 27, 2006
VYYO INC.
 
 
By:
/s/  ANDREW P. FRADKIN      

--------------------------------------------------------------------------------


 
/s/  MICHAEL CORWIN      

--------------------------------------------------------------------------------

Name: Andrew P. Fradkin
Title: General Counsel and Secretary   Michael Corwin

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



SEPARATION AGREEMENT AND RELEASE
RECITALS
